UNITED STATES DISTRICT COURT                                   EASTERN DISTRICT OF TEXAS


JASON CHRISTIAN VARNER,                            §
                                                   §
                Plaintiff,                         §
                                                   §
versus                                             §    CIVIL ACTION NO. 1:19-CV-79
                                                   §
DIRECTOR, TDCJ-CID,                                §
                                                   §
                Defendant.                         §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Jason Christian Varner, proceeding pro se, filed this civil rights lawsuit. The court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to applicable laws and orders of this court. The magistrate judge has

submitted a Report and Recommendation of United States Magistrate Judge recommending this

lawsuit be dismissed without prejudice pursuant to 28 U.S.C. § 1915(g).

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. No objections were filed to the Report and Recommendation.

                                               ORDER

         Accordingly, the findings of fact and conclusions set forth in the Report are correct and

the Report. of the magistrate judge is ADOPTED. An appropriate final judgment will be entered.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
          SIGNED at Beaumont, Texas, this 10th day of May, 2019.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE
